 

EXHIBIT 10.1

 

EXECUTION VERSION

 

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED
FIRST LIEN CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT
AGREEMENT (“Amendment”), dated as of April 7, 2014 (the “Seventh Amendment
Effective Date”), is by and among Energy XXI Gulf Coast, Inc., a Delaware
corporation (the “Borrower”), the lenders party to the Credit Agreement
described below (the “Lenders”), and The Royal Bank of Scotland plc, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other parties in the capacities herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011, by
the Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012, by the Third Amendment to Second Amended and Restated
First Lien Credit dated as of October 19, 2012, by the Fourth Amendment to
Amended and Restated First Lien Credit Agreement dated as of April 9, 2013, by
the Fifth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 1, 2013 and by the Sixth Amendment to Second Amended and
Restated First Lien Credit Agreement dated as of September 27, 2013 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent, the Swing
Line Lender, each Issuer, and the Lenders amend the Credit Agreement in certain
respects as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.          Definitions. Capitalized terms used herein but not defined
herein shall have the meanings as given them in the Credit Agreement, unless the
context otherwise requires.

 

 

 

 

Section 2.          Amendment to the Credit Agreement.

 

(a)          Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions thereto in alphabetical order:

 

“2013 Debt” means the Indebtedness under the 2013 Notes Indenture, the 2013
Notes and the other 2013 Debt Documents, and any refinancing of such
Indebtedness to the extent permitted in accordance with the terms hereof.

 

“2013 Debt Documents” means the 2013 Notes Indenture, the 2013 Notes, and the
other agreements, certificate, documents or instruments delivered in connection
with any of the foregoing.

 

“2013 Noteholders” shall have the meaning given to the term “Holders” in the
2013 Notes Indenture (or such corresponding term in the event the Borrower’s
obligations under the 2013 Notes Indenture are refinanced in accordance with the
terms hereof).

 

“2013 Notes” means the Borrower’s 7.50% senior unsecured notes due 2021 and
shall have the meaning given the term “Notes” as defined in the 2013 Notes
Indenture; for the avoidance of doubt, the “2013 Notes” shall include any Notes
(as defined in the 2013 Notes Indenture) issued under the 2013 Notes Indenture
in capitalization of Borrower’s interest payment obligations on then outstanding
2013 Notes.

 

“2013 Notes Indenture” means that certain Indenture, dated as of September 26,
2013, pursuant to which the 2013 Notes were issued, as amended, supplemented,
amended and restated, refinanced or otherwise modified from time to time in
accordance with Section 7.2.11.

 

“Seventh Amendment Effective Date” means April 7, 2014.

 

(b)          Section 1.1 of the Credit Agreement is hereby further amended by
amending

 

(i)          the definition of Interest Expense by adding the phrase “, the 2013
Debt Documents” after the phrase “2011 Debt Documents”.

 

(ii)         the definition of Senior Unsecured Debt Documents by adding the
phrase “and the 2013 Debt Documents” after the phrase “2011 Debt Documents”.

 

(iii)        the definition of Total Debt by adding the phrase “, the 2013 Debt”
after the phrase “2011 Debt” and by adding the phrase “, the 2013 Notes” after
the phrase “2011 Notes” in both places where such phrase appears.

 

(c)          Section 3.3.1 of the Credit Agreement is hereby amended by adding
the following as the second sentence of such Section:

 

-2-

 

 

“For the avoidance of doubt, the fee payable pursuant to the preceding sentence
will be determined without regard to Section 7.1.16 of this Agreement.”

 

(d)          Section 7.1.1(i) of the Credit Agreement is hereby amended by
adding the phrase “, the 2013 Notes Indenture” after the phrase “2011 Notes
Indenture”.

 

(e)          Section 7.1.1(t) of the Credit Agreement is hereby amended by
adding the phrase “and the 2013 Notes Indenture” after the phrase “2011 Notes
Indenture”.

 

(f)          Section 7.1.16 of the Credit Agreement is amended and restated in
its entirety to the following:

 

“(a)          During each period from July 1st to October 31st of each calendar
year, the Borrower will not permit the aggregate Credit Exposures of all Lenders
to exceed an amount equal to (i) the lesser of the Aggregate Commitment or the
Borrowing Base then in effect minus (ii) $50,000,000; provided, however, that in
the event that during such calendar year the Borrower’s or any of its
Subsidiary’s Oil and Gas Properties shall suffer hurricane damage, the
Administrative Agent, upon the request of the Borrower, is authorized to reduce
such $50,000,000 for such calendar year to an amount (not less than zero)
acceptable to the Administrative Agent in its sole discretion.

 

(b)          In addition to the availability required to be maintained under
clause (a), if the Borrower has at any time Permitted Unsecured Indebtedness
issued and outstanding pursuant to Section 7.2.2(j) the Borrower will be
required to further maintain availability hereunder in an amount equal to 25% of
such Permitted Unsecured Indebtedness (and thus will not permit the aggregate
Credit Exposures of all Lenders to exceed an amount equal to (i) the lesser of
the Aggregate Commitment or the Borrowing Base then in effect, minus (ii) the
amount of availability then required to be maintained in accordance with
clause (a) of this Section 7.1.16, minus (iii) an amount equal to 25% of
Permitted Unsecured Indebtedness then issued and outstanding pursuant to
Section 7.2.2(j)); provided, however, that notwithstanding any other provisions
of this Agreement, the availability requirement and borrowing limitation set
forth in this clause (b) may not be waived, amended or modified without the
consent of all of the Lenders.”

 

(g)          Section 7.2.2(b) of the Credit Agreement is hereby amended by
adding the phrase “and the 2013 Debt” after the phrase “2011 Debt”.

 

(h)          Section 7.2.2(j) is amended and restated in its entirety to the
following:

 

“Indebtedness (including, but without duplication, Contingent Liabilities of the
Subsidiary Guarantors in respect thereof) incurred on or after the Seventh
Amendment Effective Date, in an amount not to exceed an aggregate outstanding
principal amount of up to $1,000,000,000 so long as (i) such Indebtedness
remains at all times unsecured Indebtedness, (ii) such Indebtedness does not
have a maturity date that is prior to the date that is six (6) months after the
Stated Maturity Date, (iii) after giving effect to the incurrence of such
Indebtedness no Default or Event of Default shall have occurred and be
continuing, and (iv) after giving effect to the incurrence of such Indebtedness
the Borrower is in pro forma compliance with Section 7.2.4, and the refinancing
of all or any applicable portion of such Indebtedness (including amounts
relating to fees and premiums incurred in connection with such refinancing) so
long as such refinancing is on terms and conditions that are, taken as a whole,
no less favorable to the Lenders than the Indebtedness so refinanced (the
“Permitted Unsecured Indebtedness”);”

 

-3-

 

 

(i)          Section 7.2.11(c) of the Credit Agreement is hereby amended by
adding the phrase “, the 2013 Debt Documents” after the phrase “2011 Debt
Documents”.

 

(j)          The heading in Section 7.2.15 is hereby amended and restated in its
entirety to “Section 7.2.15 No Prepayment of 2010 Notes, 2011 Notes or 2013
Notes” and Section 7.2.15(a) of the Credit Agreement is hereby amended and
restated in its entirety to the following:

 

“(a)          make any payment or prepayment of principal of, or premium or
interest on, the 2010 Debt, the 2011 Debt or the 2013 Debt other than: (i) with
respect to interest, (A) on the stated, scheduled dates for payment of interest
set forth in the Senior Unsecured Debt Documents, as the case may be, or
(B) upon any refinancing of the 2010 Debt or the 2011 Debt, the 2013 Debt,
respectively, permitted in accordance with the terms of this Agreement, or
(ii) with respect to principal, (A) on the date of the stated maturity indicated
in the 2010 Debt Documents, the 2011 Debt Documents or the 2013 Debt Documents
with respect to the payment of principal on the 2010 Debt, the 2011 Debt or the
2011 Debt, respectively, (B) on each scheduled date for payment of principal or
as required in connection with a mandatory prepayment, redemption or defeasance
of the 2010 Debt, the 2011 Debt or the 2013 Debt under the respective Senior
Unsecured Debt Documents, so long as on the date of such payment (1) no Default,
Event of Default or Borrowing Base Deficiency has occurred and is continuing or
would result therefrom and (2) the Borrower has paid any Obligations required to
be paid hereunder pursuant to the terms of this Agreement, or (C) upon any
refinancing of the 2010 Debt, the 2011 Debt or the 2013 Debt permitted in
accordance with the terms of this Agreement;”

 

(k)          Section 7.2.15(b) and (c) of the Credit Agreement are each hereby
amended by adding the phrase “or the 2013 Debt” after the phrase “2011 Debt”.

 

(l)          Section 8.1.5 of the Credit Agreement is hereby amended by adding
the phrase “, the 2013 Debt Documents” after the phrase “2011 Debt Documents”.

 

Section 3.          Amendment to Schedule III to Credit Agreement. Schedule III
to the Credit Agreement is hereby amended and restated in its entirety to be in
the form attached to this Amendment as Annex I.

 

Section 4.          New Borrowing Base and Revolving Loan Commitments. Pursuant
to Section 2.8.2 of the Credit Agreement, the Borrower and the Lenders hereby
agree that the Borrowing Base is set at $1,200,000,000 for the period from the
date hereof to the date of the next determination of the Borrowing Base pursuant
to the provisions of Section 2.8 of the Credit Agreement or, if earlier, the
date of any other adjustment to the Borrowing Base pursuant to the provisions of
the Credit Agreement, as the case may be. Each Lender hereby agrees that
effective as of the Seventh Amendment Effective Date that its Revolving Loan
Commitment is set forth in Schedule III attached as Annex I to this Amendment.

 

-4-

 

 

Section 5.          Assignments. Effective on the Seventh Amendment Effective
Date, each Lender hereby irrevocably sells and assigns to the each other Lender
hereunder and each Lender hereunder hereby irrevocably purchases and accepts
subject to and in accordance with the Standard Terms and Conditions set forth in
Annex I to Exhibit D of the Credit Agreement so much of the Aggregate Commitment
such that after giving effect to such sales and assignments, the Lenders have
the respective Revolving Loan Commitments and Percentages set forth in the
Commitment Schedule attached hereto as Annex I to this Amendment and to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Lenders (in their respective capacities as
Lenders) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, the other Loan Documents or in any way
based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned hereby. Such sale and assignment is without recourse to the selling
Lenders and without representations or warranty by the selling Lenders except as
expressly provided in paragraph 1.1 of the Standard Terms and Conditions. The
Administrative Agent, the Issuing Bank, the Swing Line Lender and the Borrower
hereby consent to the foregoing sale and assignment.

 

Section 6.          Conditions to Effectiveness. This Amendment shall become
effective as of the Seventh Amendment Effective Date when all of the conditions
set forth in this Section 6 have been satisfied.

 

(a)          The Administrative Agent shall have received counterparts (in such
number as may be requested by the Administrative Agent) of this Amendment signed
on behalf of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuers and all of the Lenders.

 

(b)          The Administrative Agent shall have received a certificate from the
Borrower certifying as to the matters set forth in Section 5.2.1 of the Credit
Agreement, provided that each reference to a “Credit Extension” shall be deemed
to be a reference to entering into this Amendment and the transactions
contemplated hereby.

 

(c)          The Administrative Agent shall have received such other documents
and amendments to the Loan Documents as it may reasonably request.

 

(d)          The representations and warranties in Section 4 below shall be true
and correct.

 

(e)          No Default, Event of Default or Borrowing Base Deficiency shall
have occurred and be continuing.

 

(f)          The Administrative Agent shall have received for its own account,
or for the account of each Lender, as the case may be, all fees, costs and
expenses due and payable pursuant to Section 3.3 of the Credit Agreement and, if
then invoiced, pursuant to Section 10.3 of the Credit Agreement.

 

-5-

 

 

Section 7.          Representations and Warranties. The Borrower hereby
represents and warrants that after giving effect hereto:

 

(a)          the representations and warranties of the Obligors contained in the
Loan Documents are true and correct in all material respects, other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;

 

(b)          the execution, delivery and performance by the Borrower and each
other Obligor of this Amendment and the other Loan Documents have been duly
authorized by all necessary corporate or other action required on their part and
this Amendment, along with the Credit Agreement as amended hereby and the other
Loan Documents, constitutes the legal, valid and binding obligation of each
Obligor a party thereto enforceable against them in accordance with its terms,
except as its enforceability may be affected by the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights or remedies of creditors generally;

 

(c)          neither the execution, delivery and performance of this Amendment
by the Borrower and each other Obligor, the performance by them of the Credit
Agreement as amended hereby nor the consummation of the transactions
contemplated hereby does or shall contravene, result in a breach of, or violate
(i) any provision of any Obligor’s certificate or articles of incorporation or
bylaws or other similar documents, or agreements, (ii) any law or regulation, or
any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Obligor or any of its Subsidiaries is a party or by which any Obligor
or any of its Subsidiaries or any of their property is bound, except in any such
case to the extent such conflict or breach has been waived by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof; and

 

(d)          no Default or Event of Default or Borrowing Base Deficiency has
occurred and is continuing.

 

Section 8.          Loan Document; Ratification.

 

(a)          This Amendment is a Loan Document. Each reference to the Credit
Agreement in any Loan Document will deemed to be a reference to the Credit
Agreement as amended by this Amendment.

 

(b)          The Borrower and each other Obligor hereby ratifies, approves and
confirms in every respect all the terms, provisions, conditions and obligations
of the Credit Agreement as amended hereby and each of the other Loan Documents
including without limitation all Mortgages, Security Agreements, Guaranties,
Control Agreements and other Security Documents, to which it is a party.

 

-6-

 

 

Section 9.          Costs and Expenses. As provided in Section 10.3 of the
Credit Agreement, the Borrower agrees to reimburse Administrative Agent for all
fees, costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation, in
connection with this Amendment and any other agreements, documents, instruments,
releases, terminations or other collateral instruments delivered by the
Administrative Agent in connection with this Amendment.

 

Section 10.         GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

Section 11.         Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 12.         Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 13.         No Waiver. Except as expressly set forth in this Amendment,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any default of the Borrower or any other Obligor or any right, power
or remedy of the Administrative Agent or the other Secured Parties under any of
the Loan Documents, nor constitute a waiver of (or consent to departure from)
any terms, provisions, covenants, warranties or agreements of any of the Loan
Documents. The parties hereto reserve the right to exercise any rights and
remedies available to them in connection with any present or future defaults
with respect to the Credit Agreement or any other provision of any Loan
Document.

 

Section 14.         Successors and Assigns. This Amendment shall be binding upon
the Borrower and each other Obligor party hereto and their successors and
permitted assigns and shall inure, together with all rights and remedies of each
Secured Party hereunder, to the benefit of each Secured Party and their
respective successors, transferees and assigns.

 

Section 15.         Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

-7-

 

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

-8-

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

  BORROWER:       ENERGY XXI GULF COAST, INC.         By:  /s/ Ben Marchive    
Name:  Ben Marchive     Title:  President

 

 

 

 

  ADMINISTRATIVE AGENT, ISSUERS AND
LENDERS:         THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent, Issuer
and Lender         By:  /s/ Sanjay Remond     Name:  Sanjay Remond    
Title:  Authorised Signatory

 

 

 

 

  UBS AG, STAMFORD BRANCH, as Lender
and Issuer         By:  /s/ Lana Gifas     Name:  Lana Gifas    
Title:  Director         By: /s/ Jennifer Anderson     Name:  Jennifer Anderson
    Title:  Associate Director

 

 

 

 

  WELLS FARGO BANK, N.A., as Issuer and
Lender         By:  /s/ Betsy Jocher     Name:  Betsy Jocher    
Title:  Director

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender         By:  /s/ Mack Lambert     Name:  Mack Lambert     Title:  Vice
President

 

 

 

 

  REGIONS BANK, as Lender and   as Swing Line Lender         By:  /s/ Kelly L.
Elmore III     Name:  Kelly L. Elmore III     Title:  Senior Vice President

 

 

 

 

  THE BANK OF NOVA SCOTIA, as Lender         By:  /s/ John Frazell    
Name:  John Frazell     Title:  Director

 

 

 

 

  ING CAPITAL LLC, as Lender         By:  /s/ Josh Strong     Name:  Josh Strong
    Title:  Director         By: /s/ Michael Price     Name:  Michael Price    
Title:  Managing Director

 

 

 

 

  NATIXIS, NEW YORK BRANCH,   as Lender         By:  /s/ Stuart Murray    
Name:  Stuart Murray     Title:  Managing Director         By: /s/ Mary Lou
Allen     Name:  Mary Lou Allen     Title:  Director

 

 

 

 

  TORONTO DOMINION (TEXAS) LLC, as
Lender         By:  /s/ Masood Fikree     Name:  Masood Fikree    
Title:  Authorized Signatory

 

 

 

 

  BARCLAYS BANK PLC, as Lender         By:  /s/ Vanessa A. Kurbatskiy    
Name:  Vanessa A. Kurbatskiy     Title:  Vice President

 

 

 

 

  CITIBANK, N.A., as Lender         By:  /s/ Peter Kardos     Name:  Peter
Kardos     Title:  Vice President

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Lender         By:  /s/ Michael Spaight     Name:  Michael Spaight  
  Title:  Authorized Signatory         By: /s/ Samuel Miller     Name:  Samuel
Miller     Title:  Authorized Signatory

 

 

 

 

  COMERICA BANK, as Lender         By: /s/ Jeff Treadway     Name:  Jeff
Treadway     Title:  Vice President

 

 

 

 

  COMMONWEALTH BANK OF
AUSTRALIA, as Lender         By:  /s/ Damien Podagiel     Name:  Damien Podagiel
    Title:  Senior Associate

 

 

 

 

  DEUTSCHE BANK AG, NEW YORK
BRANCH, as Lender         By:  /s/ Michael Getz     Name:  Michael Getz    
Title:  Vice President         By: /s/ Dusan Lazarov     Name:  Dusan Lazarov  
  Title:  Director

 

 

 

 

  WHITNEY BANK, as Lender         By:  /s/ David E. Sisler     Name:  David E.
Sisler     Title:  Senior Vice President

 

 

 

 

  ABN AMRO CAPITAL USA LLC, as Lender         By:  /s/ David Montgomergy    
Name:  David Montgomery     Title:  Executive Director         By: /s/ Darrell
Holley     Name:  Darrell Holley     Title:  Managing Director

 

 

 

 

  AMEGY BANK NATIONAL ASSOCIATION,
as Lender         By:  /s/ Charles W. Patterson     Name:  Charles W. Patterson
    Title:  Senior Vice President

 

 

 

 

  FIFTH THIRD BANK, as Lender         By:  /s/ Richard C. Butler    
Name:  Richard C. Butler     Title:  Senior Vice President

 

 

 

 

  IBERIABANK, as Lender         By:  /s/ Cameron D. Jones     Name: Cameron D.
Jones     Title:  Senior Vice President

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION, as
Lender         By:  /s/ John Dravenstott     Name:  Paul J. Pace    
Title:  Vice President

 

 

 

 

  SANTANDER BANK, N.A., as Lender   f/k/a Sovereign Bank, N.A.         By:  /s/
Gilbert Torres     Name:  Gilbert Torres     Title:  Senior Vice President      
  By: /s/ George Louis McKinley     Name:  George Louis McKinley    
Title:  Vice President

 

 

 

 

  SUMITOMO MITSUI BANKING
CORPORATION, as Lender         By:  /s/ Shuji Yabe     Name:  Shuji Yabe    
Title:  Managing Director

 

 

 

 

  ACKNOWLEDGED AND AGREED AS OF
THE DATE FIRST ABOVE WRITTEN:       ENERGY XXI GOM, LLC         By:  /s/ Ben
Marchive     Name:  Ben Marchive     Title:  President         ENERGY XXI TEXAS
ONSHORE, LLC         By: /s/ Ben Marchive     Name:  Ben Marchive    
Title:  President         ENERGY XXI ONSHORE, LLC         By: /s/ Ben Marchive  
  Name:  Ben Marchive     Title:  President         ENERGY XXI PIPELINE, LLC    
    By: /s/ Ben Marchive     Name:  Ben Marchive     Title:  President        
ENERGY XXI LEASEHOLD, LLC         By: /s/ Ben Marchive     Name:  Ben Marchive  
  Title:  President

 

 

 

 

  ENERGY XXI PIPELINE II, LLC         By:  /s/ Ben Marchive     Name:  Ben
Marchive     Title:  President         MS ONSHORE, LLC         By: /s/ Ben
Marchive     Name:  Ben Marchive     Title:  President         ACKNOWLEDGED AND
AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS GUARANTOR UNDER ITS
LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE AGREEMENT AND IRREVOCABLE
PROXY DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT:         ENERGY XXI
U.S.A., INC         By: /s/ Ben Marchive     Name:  Ben Marchive    
Title:  President

 

 

 